                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   KNOXVILLE DIVISION

PATRICK LEON TATE,                               )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )             No. 3:19-CV-043
                                                 )
STATE OF TENNESSEE, DEP’T OF                     )
HUMAN SERVICES, et al.,                          )
                                                 )
                Defendants.                      )


                               MEMORANDUM AND ORDER

       This matter is before the Court for review of United States Magistrate Judge Debra

C. Poplin’s report and recommendation (“R&R”) [doc. 3] and sua sponte review of this

Court’s subject-matter jurisdiction over the instant matter. For the reasons stated below,

the Court will dismiss Plaintiff’s complaint without prejudice for lack of subject-matter

jurisdiction.

                                  I.   Background

       Plaintiff filed the instant suit against the State of Tennessee’s Department of Human

Services Child Support Division, Magistrate Stan Briggs, Attorney John R. Cook, and

Attorney Scott B. Hahn [Doc. 2 at 2]. At the same time as his complaint, Plaintiff also

filed a motion for leave to proceed in forma pauperis. [Doc. 1].

       In his complaint, Plaintiff alleges that Magistrate Briggs appointed Attorney Hahn

to represent him in a legal proceeding, but, due to Mr. Hahn’s affiliation with the American

Bar Association (“ABA”), a conflict of interest had arisen, and Mr. Hahn violated
Plaintiff’s civil rights. [Doc. 2 at 6]. Plaintiff also states that Magistrate Briggs violated

his civil rights. Further, Plaintiff states that Attorney Cook, who represented the State of

Tennessee in this unidentified legal proceeding, violated his civil rights by asking for a

civil contempt order against Plaintiff. Finally, Plaintiff states that the State of Tennessee’s

Department of Human Services Child Support Division violated his civil rights by

streamlining his unlawful arrest and prosecution. [Id.]. As relief, Plaintiff requests that

this Court dismiss a child support order against him, and notes that “this is an on going

[stet] matter.” [Id. at 7].

       In an attachment to his complaint, Plaintiff asserts that his complaint is brought

under 42 U.S.C. § 1983. [Doc. 2-1 at 1]. Plaintiff’s attachment is largely difficult to

comprehend, but Plaintiff asserts that his attorney had a conflict of interest because of his

affiliation with the ABA, which provides training and information on legal issues to

persons working in the field of child support enforcement, under contract with the Office

of Child Support Enforcement. [Id. at 2-4]. Plaintiff also appears to seek a “writ of quo

warranto,” requiring evidence of authority to hold proceedings concluding in the

deprivation of his property. [Id. at 5]. Plaintiff states that the “Writ of Quo Warranto has

been suppressed at the federal level . . . but remains a right under the Ninth Amendment.”

[Id. at 6]. Plaintiff further demands that certain terms be removed from his records unless

the “Title IV-D Court can provide proof” that such terms apply, including the terms

“obligor,” “non-custodial parent,” “biological father,” and “pryor.” [Id. at 8]. Finally,

Plaintiff appears to assert that, pursuant to the Equal Protection Clause of the Fourteenth



                                              2
Amendment, a man cannot be arrested in a civil matter for failure to provide child support,

because a woman cannot be arrested in the same manner. [Id. at 10].

       Judge Poplin issued a R&R, granting Plaintiff’s motion to proceed in forma

pauperis. [Doc. 3 at 2-3]. However, Judge Poplin recommended that this Court dismiss

the complaint without prejudice for lack of subject-matter jurisdiction. [Id. at 1]. Judge

Poplin concluded that Plaintiff sought an order dismissing a child support order, but this

Court lacks subject-matter jurisdiction to overturn such state court decisions. [Id. at 4].

Judge Poplin also noted that Plaintiff had provided no facts as to how his civil rights were

violated by any of the Defendants. [Id.]. Judge Poplin notified parties that any objections

to the R&R should be filed within fourteen days of service of a copy of the report. [Id. at

5, n.2]. The report was issued on March 6, 2019, and mailed to Plaintiff at his home

address. However, no objections to the R&R have been filed.

                                 II.     Discussion

       “Subject matter jurisdiction is always a threshold determination,” Am. Telecom Co.

v. Republic of Lebanon, 501 F.3d 534, 537 (6th Cir. 2007), and may be raised by the Court

sua sponte at any stage in the proceedings. See United States v. Hays, 515 U.S. 737, 742

(1995) (“The federal courts are under an independent obligation to examine their own

jurisdiction[.]”); Ford v. Hamilton Invs., Inc., 29 F.3d 255, 257 (6th Cir. 1994) (noting that

subject matter jurisdiction is an issue that “may be raised at any time, by any party or even

sua sponte by the court itself” (internal quotation marks omitted)). “If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”

Fed. R. Civ. P. 12(h)(3).

                                              3
       Generally, federal courts lack jurisdiction over domestic relations matters, because

state courts have exclusive jurisdiction over these matters. Danforth v. Celebrezze, 76

F. App’x 615, 616 (6th Cir. 2003). Although this exception to federal jurisdiction does not

apply to a civil action that “merely has domestic relations overtones,” federal courts “lack

jurisdiction where the action is a mere pretense and the suit is actually concerned with

domestic relations issues.” Id. (citing Drewes v. Ilnicki, 863 F.2d 469, 471 (6th Cir. 1988)).

Moreover, “federal courts lack jurisdiction to review a case litigated and decided in state

court because only the United States Supreme Court has jurisdiction to correct state court

judgment[s].” Id.

       As an initial matter, there have been no timely objections to the R&R, and enough

time has passed since the filing of the R&R to treat any objections as having been waived.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Moreover, the Court is in complete

agreement with Judge Poplin’s recommendation that this case be dismissed for lack of

subject-matter jurisdiction. The only relief that Plaintiff seeks in his complaint is dismissal

of a child support order. Likewise, in his attached memorandum, Plaintiff asks this Court

to modify his child support order, by removing certain terms, and issue a writ of quo

warranto requiring evidence of authority to collect child support payments from him.

However, this Court lacks jurisdiction to interfere with Plaintiff’s child support

proceedings, pursuant to the domestic relations exception.           Plaintiff’s complaint is

precisely the type of action where the alleged federal claims are “mere pretense” and

instead the “suit is actually concerned with domestic relations issues.” See Danforth, 76



                                              4
F. App’x at 616. Thus, the Court will accept and adopt the R&R in whole, and dismiss this

action for lack of subject-matter jurisdiction.

                                 III.     Conclusion

       Accordingly, for the forgoing reasons, the Court ADOPTS IN WHOLE the report

and recommendation [doc 3]. This action is DISMISSED WITHOUT PREJUDICE for

lack of subject-matter jurisdiction.


                                         s/ Thomas W. Phillips
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                              5
